KEHOE, Judge.
Appellants, defendants below, bring this interlocutory appeal from two orders of the trial court dated May 24 and June 6, 1977, entered after it had previously entered an order dated May 4, 1977 transferring venue of the cause to another judicial circuit. We have concluded that the orders appealed were improperly entered; therefore, they are vacated.
Once a trial court transfers venue of an action to another court, the transferring court may not then rule upon the merits of the cause, although it may continue to control certain continuing and procedural matters of the action until jurisdiction is effectively vested in the transferee court. Ven-Fuel v. Jacksonville Electric Authority, 332 So.2d 81 (Fla.3d DCA 1976). In the instant case, we have reviewed the orders appealed and have concluded that each of them, in their totality, pertain to the merits of the cause. Therefore, pursuant to the principles set forth in Ven-Fuel, supra, we are of the opinion that the orders appealed should be vacated and the cause remanded for further proceedings not inconsistent with this opinion. We note that in Smith v. Florida Elections Commission, 351 So.2d 424 (Fla.3d DCA 1977), we affirmed the May 4, 1977, order of the Dade County Circuit Court, Eleventh Judicial Circuit, transferring venue of the cause to the Second Judicial Circuit in and for Tallahassee, Florida.
Vacated and remanded.